PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov






In re Patent No. 11,083,895
Issue Date: August 10, 2021
Application No. 16/370,643
Filing or 371(c) Date: 29 Mar 2019
Attorney Docket No. 072227-8139.US01




:
:
:	DECISION ON REQUEST
:                      FOR REFUND
:
:



This is a decision on the request for refund received December 10, 2021. 

The request for refund is GRANTED.

Applicant files the above request for refund of $70, stating in part that “[t]he Applicant paid for the . . . Petition Fee after payment of the Issue Fee, however the Patent Office did not process the Applicant’s request.  Applicant submits . . . a request for refund”.   

A review of the Office records for the above-identified application show that, a fee was received for a Request for Continued Examination and a petition fee on July 9, 2021, however the papers were not uploaded into the Image File Record.  Since a petition was not received or processed, the fee is unnecessary.  As such, no fee is due.

In view of the above and a review of the Office finance records for the above-identified application, the request for refund is granted.  The fee of $70 will be refunded to petitioner’s credit card.

Any questions concerning this matter may be directed to Kimberly Inabinet at (571) 272-4618. 


/Michelle R. Eason/
Michelle R. Eason 
Lead Paralegal Specialist
Office of Petitions